Citation Nr: 1138862	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had over 30 years active duty service ending in December 1997. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an August 2006 rating decision in which the RO, in pertinent part, denied the Veteran's service-connection claim for sleep apnea.  A Board hearing at the local RO where the Veteran testified was held in September 2008.  The Board previously remanded this issue for further development in December 2008.   

Further, the issue of entitlement to service connection for glaucoma was also on appeal and remanded by the Board.  However, a subsequent rating decision in January 2010 granted service connection for glaucoma.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 


FINDING OF FACT

Sleep apnea was manifested during the Veteran's active duty service.


CONCLUSION OF LAW

Sleep apnea was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for sleep apnea.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record in this case features lay testimony from the Veteran and a March 2006 statement from his wife, indicating that the signs and symptoms of his currently diagnosed sleep apnea had been observed during and since the Veteran's service.  The Board notes that the Veteran's post-service medical records indicate that he was already diagnosed with sleep apnea and has been undergoing treatment since a February 2000 sleep study; this was approximately three years following the Veteran's nearly 31 years of active duty service.  One of the copies of this report in the claims file shows that the severity of the disorder was immediately considered to warrant treatment including application of a CPAP machine

The Veteran does not contend that he was diagnosed with sleep apnea during his military service, but instead contends that he was unaware of the severity or significance of the pertinent symptoms during that time due the nature of the symptoms and their occurrence during his sleep.  The Veteran argues that service connection is warranted on the basis of the current diagnosis together with the lay statement of his wife to the effect that the lay-observable signs and symptoms of the sleep apnea were seen by her throughout their 40 years of marriage or more and his children had complained about his snoring through the conclusion of his military service.  In a March 2006 written statement, in addition to the Veteran's testimony on the subject, his wife indicated that she had been married to the Veteran for over 39 years and that the shortly after their marriage, she noticed that he snored in his sleep, that the Veteran's snoring had increased over the last twenty years, and that she had noticed that he frequently stop breathing which can be very scary at times.  The Veteran explained that during service he did not understand these symptoms to be associated with any medical disease or disability, because the only sleep disorder he was aware of was insomnia as it was nothing more than just snoring.  He added that over the 30 years of physicals in the Air Force, he was not asked about his ability to sleep or tiredness or drowsiness or anything like that and that it was not until one of his coworkers in 1999 told the Veteran that he had gone to the base and had surgery on his adenoids to prevent him from snoring that the Veteran asked his primary care doctor at MacDill Air Force Base to have an operation to keep him from snoring.  It was then he was sent to have a sleep study.

In December 2008, the Board remanded the case to afford the Veteran a VA examination and an opinion.

A VA medical examination performed by a physician's assistant with review by a medical doctor was accomplished in January 2009.  After reviewing the claims file and examining the Veteran, the examiner found that the Veteran's sleep apnea was less likely as not caused by or a result of military service because there was no evidence of sleep apnea in the Veteran's service medical records.  

Here, the Board is presented with an evidentiary picture in which the only medical opinion of record as to whether the Veteran's sleep apnea is directly related to service is against his claim.  Although medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the United States Court of Appeals for the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson, 581 F.3d at 1316.  

When applying the case law discussed above, the Board finds that the VA medical opinion of record is inadequate because it relied solely on no evidence of sleep apnea in the Veteran's service medical records without any mention of the Veteran's own history or his wife's statement.  Here, although the Veteran served nearly 31 years in the Air Force, except for dental records, the only service treatment records available are two physical examination reports dated in October 1966 and November 1970 and treatment records from September 1996 through October 1, 1997.  Thus, the Board finds the examiner's reliance on the Veteran's service treatment records alone, in light of the unavailability of most of his records, and the Veteran's and his wife's competent and credible testimony and statements is inadequate for adjudication purposes.  The Board observes that although sleep apnea was not officially diagnosed until February 2000, there is lay evidence of pertinent symptomatology during and since service.  Further, as early as a March 2006 statement, the Veteran's wife reported that the Veteran had breathing problems when he slept during at least the last twenty years.

Importantly, the Veteran has complained of sleep symptoms that started in service and his wife have described lay observable events such as the Veteran snoring and stopping breathing while sleeping, and the Board has no reason to doubt the credibility of the Veteran and his wife.  Accordingly, the Board finds that the record persuasively shows a continuity of pertinent symptomatology to link the Veteran's sleep apnea to active service.  There is a current diagnosis of sleep apnea; and based on continuing symptomatology, a link between the Veteran's current disability and service.  Thus, service connection for sleep apnea is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in June 2007 and January 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for sleep apnea is warranted.  The appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


